Citation Nr: 1121282	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied an increased rating for the Veteran's hemorrhoid disability.

The Veteran testified before the undersigned in June 2010.  A transcript of the hearing is of record.

The Board Remanded the matter in August 2010 for additional development, to include obtaining VA treatment records and ordering a new VA examination.  The matter returned to the Board in May 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

At its worst, the Veteran's hemorrhoid condition has been manifested by external and internal hemorrhoids measuring 10 millimeters, with no evidence of thrombosis, irreducibility, excessive redundant tissue, secondary anemia, or fissures.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.114, Diagnostic Code 7336 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran also submitted additional records as well as written statements in support of his claim, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in June 2010.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2010 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the symptomatology of his hemorrhoids, and his belief that the condition has worsened since his most recent VA examination.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion revealed the existence of outstanding VA treatment records relevant to the Veteran's hemorrhoids which were later associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for an increased rating for hemorrhoids.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in September 2008 and September 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoids since the September 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that the symptomatology associated with his service-connected hemorrhoids is more severe than currently rated.  By way of history, he was initially granted service connection for external hemorrhoids in a June 1956 rating decision, at which time he was assigned his current noncompensable rating.  He filed his current claim for an increased evaluation in August 2008.

Two compensable ratings are available under Diagnostic Code 7336, which contains the criteria for evaluating external or internal hemorrhoids: a 10-percent rating is available for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences; while a 20-percent rating is available for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  DC 7336, 38 C.F.R. § 4.114.  

Here, the Veteran was afforded a VA anus and rectum examination in September 2008, at which time he was diagnosed with both internal and external hemorrhoids which were the probable source of any bleeding.  The Veteran reported occasional rectal bleeding and rectal prolapsed.  The bleeding was later described as "persistent."  He also reported anal itching, burning, tenesmus, and pain.  Occasional seropurulent, perianal discharge was also noted.  Upon physical examination, the examiner noted the presence of both internal and external hemorrhoids which measured 10 millimeters.  The hemorrhoids were reducible, and there was no evidence of current prolapse, thrombosis, bleeding, anal fissures, or excessive redundant tissue.  An anorectal fistula was not found to be present, nor was an anal or rectal stricture.  The sphincter was not impaired, and there was no rectal prolapse present.  

Afterward, at his June 2010 Board videoconference hearing, the Veteran testified that he underwent a hemorrhoidectomy in June 2009 which caused his problems to worsen.  

VA treatment records confirm that the Veteran underwent a simple hemorrhoidectomy in June 2009.   VA treatment notes (post-surgery) indicate that the Veteran receives treatment for diarrhea, which he reported occurs after taking medication for constipation once per week.  In June 2010, he reported that his leakage of stools had improved to one episode every 2 weeks since he decreased his intake of stool softener.    

The Veteran was afforded another VA anus and rectum examination in September 2010, at which time he was not found to have any hemorrhoids.  The Veteran described anal itching, burning, difficulty passing stool, and swelling.  He further reported a history of occasional fecal, perianal discharge.  Upon physical examination, however, no hemorrhoids were found to be present.  Similarly, there was no evidence of anorectal fistula, anal or rectal stricture, sphincter impairment, or rectal prolapse.  There were three small external tags visualized by the examiner, although there were no palpable internal hemorrhoids.  A colonoscopy revealed no evidence of internal hemorrhoids, although diverticulitis of the ascending colon, transverse colon, descending colon, and sigmoid colon (unrelated to his service-connected hemorrhoids) was found to be present.  The examiner concluded that the Veteran did not currently have hemorrhoids, as they were successfully surgically excised in June 2009.  His anal sphincter was found to be intact, as verified by multiple physicians and multiple examinations between June 2009 and October 2010.  Furthermore, although he complained of fecal incontinence, "this has never been documented by an examining clinician as staining on his underwear at the time of an exam."  As such, the examiner concluded that there was no physical evidence to explain the Veteran's complaints of fecal leakage since his June 2009 hemorrhoidectomy.  

The Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted at any time during the current appeal period.  At no time has the Veteran's symptomatology manifested as large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, or as hemorrhoids with secondary anemia or with fissures.  To the contrary, the Veteran has not been shown to have any hemorrhoids at all since his June 2009 hemorrhoidectomy.  

With regard to this claim, the Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating he is currently assigned.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is clearly competent to state that he experiences bleeding, itching, and periodic bowel incontinence.  However, he is not competent to identify a specific level of disability of a hemorrhoid disorder according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hemorrhoid disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Moreover, as noted above, his assertion of experiencing bowel incontinence as a result of the hemorrhoids or hemorrhoid surgery is undermined by the lack of any corroborative evidence such as staining of the underwear.  The record also suggest that suggests that the Veteran's complaints of bowel movement problems, if such exist, were related to his constipation medicine rather than to his service-connected hemorrhoids.

For all the foregoing reasons, the Veteran's claim for entitlement to a compensable rating for hemorrhoids  must be denied.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his service-connected hemorrhoids, that would take the Veteran's case outside the norm so as to warrant the assignment of any extraschedular rating.  There is simply no objective evidence showing that his service-connected hemorrhoids have alone resulted in marked interference with employment (i.e., beyond that contemplated in the currently assigned noncompensable ratings).  To the contrary, the evidence reflects that the Veteran retired from his occupation as a truck driver in 1986 due to age or duration of work.  

Moreover, the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to a compensable evaluation for hemorrhoids is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


